— Order, Family Court, New York County (Judith B. Sheindlin, J.), dated April 5, 1991, which adjudicated respondent a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree and assault in the second degree, and placed him on probation for one year, unanimously affirmed, without costs.
Respondent’s contention that his counsel was ineffective in presenting his alibi defense was never raised by post-judgment motion pursuant to CPL 440.10, and the record as it stands is not adequate to permit review of this claim (see, People v Quijano, 179 AD2d 576, lv denied 79 NY2d 1006).
On the record presented, it appears that at the conclusion of the hearing, after the court had announced its finding of guilt, respondent’s mother protested the finding, claiming that she and at least six other witnesses could come forward to verify respondent’s alibi. However, the testimony of respondent himself did not refer to these six other witnesses, and inasmuch as no defense motion was made to reopen the hearing to permit additional alibi testimony, respondent’s argument that it was an abuse of discretion not to reopen the hearing is without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.